Citation Nr: 1432125	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-21 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for a service-connected psychiatric disability, currently rated at 50 percent from March 14, 2008 to May 28, 2008 and from September 1, 2008 to January 21, 2011, and rated at 70 percent from January 21, 2011 to February 22, 2011, and since September 1, 2011. 

2.  Entitlement to an effective date prior to January 21, 2011 for a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from June 1971 to June 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from September 2008 and May 2012 rating decisions of the RO in Milwaukee, Wisconsin.

In April 2012, the Board remanded the issues of entitlement to a disability evaluation in excess of 50 percent for a service-connected psychiatric disability and entitlement to TDIU for additional evidentiary development.  Subsequently, in a May 2012 rating decision, TDIU was granted, effective January 21, 2011.  The Veteran filed a notice of disagreement as to the effective date for the assignment of TDIU and has since perfected an appeal of that issue.  

In the same May 2012 decision, the RO also granted a 70 percent rating for the service-connected psychiatric disability from January 21, 2011 to February 22, 2011 and from September 1, 2011 to present.  During the period from February 22, 2011 to September 1, 2011, a temporary 100 percent rating was assigned due to hospitalization over 21 days.  A temporary 100 percent rating had previously been assigned for the period from May 28, 2008 to September 1, 2008 

The Board notes that the RO characterized the appeal as involving an increased rating claim for the service-connected psychiatric disability and an earlier effective date claim for the assignment of the increased 70 percent rating for the service-connected psychiatric disability.  This characterization does not adequately distinguish the issues and entails an overlapping of consideration regarding the rating assigned during the period prior to January 21, 2011.  The Board has characterized the effective date claim as a component of the increased rating issue to more accurately reflect the questions to be addressed on appeal.  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  From January 21, 2011 to February 22, 2011, the service-connected psychiatric disability was manifested by total occupational and social impairment.  

2.  With the exception of the periods during which a 100 percent rating is assigned, the Veteran's service-connected psychiatric disability has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, .  

3.  The issue of TDIU entitlement is a component of the increased rating claim received on March 14, 2008; the earliest date at which it was factually ascertainable that TDIU was warranted is more than one year earlier than the date of claim.


CONCLUSIONS OF LAW

1.  From March 14, 2008 to May 28, 2008 and from September 1, 2008 to January 21, 2011, the criteria for a 70 percent rating for the service-connected psychiatric disability are met; the criteria for a 100 percent rating are not met for any portion of those periods.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2013).

2.  From January 21, 2011 to February 22, 2011, the criteria for a 100 percent rating for the service-connected psychiatric disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2013).

3.  Since September 1, 2011, the criteria for a disability rating in excess of 70 percent for the service-connected psychiatric disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for an effective date of March 14, 2008 for the assignment of TDIU are met; the criteria for an effective date earlier than March 14, 2008 for the assignment of TDIU are not met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400(o)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Psychiatric Disability

Service connection for a psychiatric disability (posttraumatic stress disorder) was granted in a January 2005 rating decision.  The RO assigned a 50 percent disability rating under Diagnostic Code 9411, and an effective date of April 26, 1999.  

The current appeal arises from a claim for increased rating and temporary 100 percent rating received at the RO on March 14, 2008.  In a March 2010 rating decision, the RO assigned a temporary 100 percent rating for hospitalization over 21 days, and an effective date of May 28, 2008.  The RO also assigned a 50 percent disability rating with an effective date of September 1, 2008.  

In a July 2010 rating decision, the RO determined that alcohol dependence and cannabis abuse were associated with the service-connected psychiatric disability and continued a rating of 50 percent under Diagnostic Code 9411.  

In an April 2011 rating decision, the RO assigned a temporary 100 percent rating for hospitalization over 21 days, with an effective date of February 22, 2011.  A 50 percent rating was assigned effective June 1, 2011.  In a July 2011 rating decision, the temporary 100 percent rating was extended to August 1, 2011, with a 50 percent rating assigned thereafter.  In a September 2011 rating decision, the temporary 100 percent rating was again extended to September 1, 2011, with a 50 percent rating assigned thereafter.  

In a May 2012 rating decision, the RO increased the disability rating for the service-connected psychiatric disability to 70 percent, effective from January 21, 2011 to February 22, 2011, and since September 1, 2011.  

Pertinent to this appeal, Diagnostic Code 9411 provides a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Board finds initially that a 100 percent schedular rating is warranted during the period from January 21, 2011 to February 22, 2011, during which a 70 percent rating is currently assigned.  This finding is based on evidence that the Veteran was admitted to a VA hospital on January 21, 2011 for an attempted suicide.  The Veteran had reportedly taken an unknown quantity of pills.  At admission, her Global Assessment of Functioning (GAF) score was 20.  She was discharged on February 1, 2011, but was readmitted on February 22, 2011 based on continuing symptoms.  Her GAF score on February 24, 2011 was 25.  These scores reflect some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or an individual who occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or manifests gross impairment in communication (e. g., largely incoherent or mute).  

Based on evidence indicating an active suicide attempt and GAF scores reflecting that the Veteran was at continuing risk for hurting herself, the Board finds that the criteria of total occupational and social impairment are more nearly approximated during this period than are the criteria of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, a 100 percent rating is warranted from January 21, 2011 to February 22, 2011.  It is not factually ascertainable from the record that entitlement to a 100 percent rating predated the January 21, 2011 admission.  

After a review of all of the evidence, the Board finds that, with the exception of the periods during which total ratings are assigned, the Veteran's service-connected psychiatric disability has maintained a fairly consistent level of social and occupational impairment and has generally been manifested by deficiencies in most of the areas specified under the criteria for a 70 percent rating -- specifically, work, family relations, thinking, and mood.  The Board is persuaded that a disability rating of 70 percent is appropriate for all of the periods pertinent to the current claim and appeal (since March 14, 2008) that are not already assigned a 100 percent rating.  

Of particular significance in the Board's finding that an increased 70 percent rating is warranted during these periods, a June 2010 VA examination includes the examiner's specific finding that the Veteran's Axis I diagnoses and symptoms result in deficiencies in most of the following areas: work, family relations, judgment, thinking, and mood.  The examiner found that anxiety and mood symptoms have negatively impacted her ability to form healthy relationships with coworkers, supervisors, romantic partners, family, and friends.  Also, alcohol use, cannabis use, anxiety, and depression have negatively impacted her ability to exercise sound judgment in relationships and in regard to maintaining sobriety.  These findings directly address the criteria for a 70 percent rating.  

A February 2007 VA outpatient psychology assessment includes the assessment that symptoms of posttraumatic stress disorder and depression have been present for over 35 years and have impaired the Veteran's social, educational, and occupational functioning (e.g., "my life has been totally altered").  She reported attempting suicide "5, 6, or 7" times in the past.  

In a January 2008 VA discharge summary, the Veteran reported that, when she drinks, she has blackouts and unknowingly hurts herself (jumped out 2nd story window, falls down the stairs, bumps into things).  She also gets physical with others, she once tried to punch her son, and she has a history of "going at" her ex-husband.  She had lately been drinking two bottles of brandy per day and smoking one joint daily.  

In the June 2010 VA examination report, the examiner described no positive social relationships outside of her family interactions and that the quality of the rare social interactions with neighbors is poor.  

Regarding work, the Veteran has not worked since 2006.  While she has at times related her inability to work to physical factors, such as back pain, she has also described emotional factors which prevent successful employment.  In an October 2010 social work note, the Veteran described being very anxious about leaving home and experiencing panic outside her home.  The Board finds that the Veteran's symptomatology constitutes a deficiency in work that is attributable to the service-connected psychiatric disability.  

Regarding family relations, while the Veteran does appear to maintain functioning relationships with her immediate family members, the record reveals descriptions of significant problems the Veteran has experienced with individual family members, including physical violence, and reveals significant difficulties the Veteran has experienced in attempting to establish and maintain her role within the family.  The Board finds that this symptomatology constitutes a deficiency in family relations that is attributable to the service-connected psychiatric disability.  

Regarding thinking, the Veteran reported in an October 2010 social work outpatient note that she was having problems with memory and would often go up and down stairs multiple times before remembering what she was going to do.  A letter from the Veteran's children received in November 2010 notes her difficulties with daily functions and that she has become very absent minded.  The Board finds that this symptomatology constitutes a deficiency in thinking that is attributable to the service-connected psychiatric disability.  

Regarding mood, clinical records describe ongoing depression throughout the period on appeal.  In January 2008 discharge summary, the Veteran reported that her trigger for worsening alcohol abuse was general depression.  A letter from the Veteran's children received in November 2010 notes mood swings which are extreme and bizarre.  The Veteran's score on the Beck Depression Inventory conducted during the June 2010 VA examination indicated severe depressive symptomatology.  Other scores indicated moderate symptomatology.  A May 2011 social work note indicates that, typically the Veteran is unable to get dressed in the morning due to depressed mood and she reacts angrily to everyday situations.  The Board finds that the Veteran's symptomatology constitutes a deficiency in mood that is attributable to the service-connected psychiatric disability.  

GAF scores have generally been consistent throughout the period on appeal and they have generally been in the range from 41-50.  This range indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 46 was assigned in a February 2007 VA outpatient psychology assessment.  A GAF score of 43 was assigned in an April 2008 outpatient psychology note.  In an April 2010 mental health intake note, a GAF of 50 was assigned.  In a June 2010 VA examination, a GAF of 48 was assigned.  In a November 2010 VA examination, a GAF score of 50 was assigned.  

In addition to the suicide attempt in 2011 (discussed above), the Veteran has experienced suicidal ideation at times during these periods, as demonstrated by an August 2009 call to a VA suicide hotline during which she expressed suicidal thoughts over the past two months with a vague plan. 

While the criteria for a 70 percent rating are met for all periods since March 14, 2008 currently rated at 50 percent, the Board finds that, with the exception of those periods during which a ratings at the 100 percent level are currently assigned, the criteria for a 100 percent schedular rating are not met.  In order to warrant a 100 percent rating, the evidence would have to demonstrate total occupational and social impairment.  

Regarding social impairment, there is no specific assertion in this case that the Veteran's overall disability picture is manifested by total impairment in social functioning.  There is no question that her social functioning is impaired, and apparently to a severe degree; however, the evidence demonstrates that she generally retains the ability to function socially to a meaningful degree.  

Regarding the Board's finding of severe but not total impairment, a May 2011 social work note indicates that, the Veteran avoids going to stores and other public places, as well as being around people and crowds.  She reported that it is extremely uncomfortable to be around people and will not allow the friends of her adult children to come over to her home.  She also mentioned that it is very challenging to come to VA for appointments.  

However, the Veteran has at times reported good relationships with her children (February 2007 VA outpatient psychology assessment), and that her children serve as her primary support.  The Veteran lives in the same home with one of her daughters and two of her sons.  Her daughter is reported to be a certified nursing assistant who takes care of the Veteran in light of her physical and mental problems (see November 2010 VA examination report).  While the Veteran reportedly does not like to be around other people, and feels the need to have her children with her when shopping, the Board notes that she has been able to function with such assistance.  

In an April 2007 psychology assessment, the Veteran reported progress in social opportunities and was attending church.  In a November 28, 2007 mental health therapy note, the Veteran reported that she had talked with another daughter, with whom she had been having a lot of problems, and was encouraged because she was able to articulate well and remain calm during their conversation.  

In an April 2008 outpatient psychology note, the Veteran noted that she was quite excited about work she had been completing in her residential treatment program.  She appeared more organized than previously, both cognitively and behaviorally.  She was coping with her symptoms, particularly her anxiety, and when she is in larger groups of people.  The Veteran noted an incident with her roommate in which they were able to settle an issue without further complaints.  She reported being more assertive and managing her aggression.  Her self-esteem had improved and she was better able to manage her stress. 

In the VA examination report of July 2008, the Veteran reported that she was getting out and socializing, but she still had problems dealing with people because she did not trust anyone.  She denied having any close friends and was not dating.  She spent her free time reading, writing, doing arts and crafts, and gardening.  The examiner found that she enjoys "fairly good family role functioning" but that "her social/interpersonal relationships are fairly specific to acquaintances that she has at the VA."  

A hospital discharge summary from January 20, 2012 to January 23, 2012 notes that the Veteran relies on her other adult children who live with her as well as friends from church.  The Veteran was hospitalized after she called a crisis line because she was feeling overwhelmed by her son.  She was not suicidal at the time.  She reported chronically low energy, but her motivation was fine.  She was able to get the cooking, cleaning, and laundry done.  Her concentration was fine for these tasks as well as for managing the bills.  She endorsed some short-term memory problems.  

A May 2012 VA examination report indicates that, while the Veteran reports that she has a hard time socializing, she does socialize with family and some of their friends.  She lives independently in her own home living with two sons and a daughter.  In her free time, the Veteran enjoys crafting in the basement and woodworking.  She has entered yearly into the VA arts festival, knitting and some sewing, reading, writes in her journal.  She reported a "really good" relationship with her daughter, and also gets along well with her two boys.  In the section for identification of current symptoms, the examiner only checked the box for depressed mood.  

In sum, while there is no question that the Veteran's social connections and activities are limited, and her social functioning is severely impaired, the evidence shows that her degree of social impairment is not total.  

The Board acknowledges that the Veteran has significant occupational impairment throughout the period on appeal.  In the VA examination report of July 2008, the Veteran noted that she had not worked since 2006; however, she attributed this to medical and physical problems, not mental health issues.  She stated "I get so exhausted, my body can't do it.  I can't lift much anymore."  Nevertheless, in the examination report of June 2010, the Veteran attributed her unemployment to both physical and emotional difficulties.  Back pain and anxiety were described as the biggest factors in her work limitations.  

The Board also notes that the GAF scores, with the exceptions discussed above, do not indicate total occupational and social impairment.  The GAF scores assigned have generally indicated a severe level of social and occupational impairment.  Other scores have indicated a lesser degree of impairment.  

In the VA examination report of July 2008, the examiner found a daily frequency of symptoms, currently to a mild to moderate severity.  The current GAF score was 60 indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 81 was assigned for alcohol dependence, to indicate remission.  The examiner selected the criteria for a 30 percent rating as being most appropriate, i.e., occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms but generally satisfactory functioning.  The examiner found that the Veteran's mild to moderate symptoms would pose mild to moderate vocational limitations.  

The most recent examination in May 2012 resulted in a GAF score of 68 indicating mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  The examiner found that the most appropriate criteria were occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  These are the criteria for a 10 percent rating.  The examiner found mild to moderate impairment symptoms.  The examiner opined that the Veteran was fully employable and that, overall, her impairment is to a very similar degree as compared to her last examination (November 2010).

To summarize the Board's findings with respect to a 100 percent rating, while there is conflicting evidence regarding whether the Veteran's occupational impairment is total, the Board has resolved all reasonable doubt in the Veteran's favor on this criterion as awarded herein for the period January 21, 2011, to February 22, 2011.  However, the evidence regarding social impairment demonstrates that, although the Veteran's social impairment is at times severe, she retains a meaningful degree of social function.  Accordingly, the Board finds that total social impairment is not demonstrated at any time during which a 100 percent rating has not already been assigned, including for the period January 21, 2011, to February 22, 2011, as awarded herein.  The Board accordingly concludes that the criteria for a 100 percent disability rating for the service-connected psychiatric disability are not met for any period during which a 100 percent rating is not already assigned.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is satisfied here.  All the Veteran's psychiatric symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, suicidal ideation, and memory loss are specifically included in the rating schedule, and the assigned disability ratings specifically rate based on the degree of occupational and social impairment, including due to specific symptomatology.  

The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected psychiatric disability there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Effective Date for TDIU

TDIU was granted in a May 2012 rating decision with an effective date of January 21, 2011, which appears to correspond to the assignment of a 70 percent rating for the service-connected psychiatric disability meeting the schedular requirements for assignment of TDIU.  

The Board notes that a specific claim form (VA Form 21-8940) was not received until November 2010, as noted above, and consistent with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim of entitlement to TDIU is a component of an increased rating claim where the TDIU is claimed to be substantially or exclusively due to the disability for which an increased rating is being sought.  In this case, the Veteran asserts, and that RO has found, that her unemployability is substantially due to her service-connected psychiatric disability.  The Board has herein assigned a 70 percent rating for the service-connected psychiatric disability dating back to the date of the claim for an increased rating (March 14, 2008).  Thus, the schedular criteria for TDIU are met for the entire period of the claim for an increased rating.  See 38 C.F.R. § 4.16(a)

The evidence also demonstrates that the Veteran's inability to secure and follow a substantially gainful occupation predates the current effective date of January 21, 2011.  Notably, a VA examination in November 2010 includes the examiner's opinion that it is more likely than not that the Veteran is unemployable on the basis of her psychiatric disabilities.  The Board also notes that the Veteran's last employment was in 2006.  

As the schedular rating for TDIU are met, and the evidence demonstrates that the Veteran's service-connected psychiatric disability has rendered her unable to secure and follow a substantially gainful occupation, an effective date of August 14, 2008 for the assignment of TDIU is warranted.  

The Board acknowledges that an effective date for TDIU can, in some circumstances, be made up to one year prior to the date of claim, but only if the application is received within one year from the date it became factually ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In other words, if entitlement to TDIU began at some point during the year prior to August 14, 2008, the date of entitlement is the appropriate effective date.  However, if the date of entitlement predates the one-year period prior to the claim, then the date of claim is the appropriate effective date.  

In this case, the date entitlement arose, i.e., the date at which time the Veteran became unable to secure and follow a substantially gainful occupation by reason of service-connected disability, is more than one year prior to August 14, 2008.  As noted above, the Veteran last worked in 2006 and she has attributed her stopping work to her psychiatric symptoms.  The date the Veteran stopped working is probative evidence as to the date of entitlement to TDIU.

The Board acknowledges what appears to be an acute exacerbation of symptoms during the one-year period prior to the date of claim.  A January 17, 2008 treatment note indicates that the Veteran had been drinking more recently, was experiencing significant memory loss, was injuring herself, and was out of control while intoxicated.  However, this report does not appear to represent an increase in the underlying level of severity of the psychiatric disorder, which has always been manifested by periods of alcohol abuse.  Notably, the Veteran was admitted for detox on January 22, 2008, and when evaluated the following day, she was assigned a GAF score of 51-60 and found to be only moderately depressed.  Upon discharge from the emergency detox on January 23, 2008, she was admitted to a domiciliary "transitional" program.  In a March 11, 2008 assessment, she was assigned a GAF score of 43, a score which is generally consistent with scores assigned prior to this period (GAF of 46 assigned in February 2007) and more recently (GAF of 50 assigned in November 2010).  Based on the general consistency in the GAF scores and the long history of alcohol and drug abuse, the Board finds that the January 17, 2008 report does not reflect a worsening in the underling psychiatric disability.  Accordingly, the appropriate effective date for the assignment of TDIU is August 14, 2008, the date of claim.   

The Board has also considered whether any prior claim remained pending at the time of the March 14, 2008, claim.  Again, a specific claim of entitlement to TDIU is not required; the Board has considered prior claims for an increased rating for the service-connected psychiatric disability.  A September 2006 rating decision denied a rating in excess of 50 percent for the psychiatric disability.  The Veteran did not file a notice of disagreement with the September 2006 rating decision and did not submit new and material evidence within one year of the September 21, 2006 rating decision.  Evidence received from the Veteran during the appeal period pertained to the Veteran's application for additional compensation for dependents and not to the disability rating for the psychiatric disability or to TDIU.  The September 2006 rating decision became final on September 21, 2007 and there is no basis to relate an effective date for TDIU to the July 2006 claim.  

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  Here, there is no examination report or hospitalization report of record or constructively of record that would establish an earlier claim and effective date than March 14, 2008.  

Accordingly, the Board concludes that an effective date for the assignment of TDIU of March 14, 2008 is warranted; however, to the extent any earlier effective date is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Veterans Claims Assistance Act of 2000

The Veteran has not asserted that there has been any deficiency in the notice provided to her under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO has obtained the Veteran's pertinent medical records including the Veteran's service treatment records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the service-connected psychiatric disability.  In obtaining the May 2012 examination, and in obtaining clarification regarding a June 30, 2010 handwritten notation on the June 1, 2010 VA examination report, the RO substantially satisfied the Board's April 2012 remand instructions and additional remand for corrective action is not necessary.  The Board has granted an earlier effective date for TDIU and the Veteran has made no assertion that a yet earlier date is warranted.  The Veteran has also made no specific allegations as to the inadequacy of any examination or opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Board finds that no further development of these claims is necessary to reach a decision. 


ORDER

From March 14, 2008 to May 28, 2008 and from September 1, 2008 to January 21, 2011, a 70 percent rating, but not higher, for the service-connected psychiatric disability is granted.  

From January 21, 2011 to February 22, 2011, a 100 percent rating for the service-connected psychiatric disability is granted.  

Since September 1, 2011, a rating in excess of 70 percent for the service-connected psychiatric disability is denied. 

An effective date of March 14, 2008, but not earlier, for the assignment of TDIU, is granted.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


